Exhibit 10.1

FOURTH AMENDMENT TO RESTATED LOAN AGREEMENT

This Fourth Amendment to Restated Loan Agreement (this “Amendment”) dated as of
June 3, 2009, is made among GMX RESOURCES INC., an Oklahoma corporation (the
“Borrower”), the BANKS (as defined below), CAPITAL ONE, NATIONAL ASSOCIATION, a
national banking association, as administrative agent, arranger and bookrunner,
for the Banks (and individually as a Bank), UNION BANK, N.A. (formerly known as
Union Bank of California, N.A.), as syndication agent (and individually as a
Bank), BNP PARIBAS, as co-documentation agent (and individually as a Bank), and
COMPASS BANK, as co-documentation agent (and individually as a Bank), who agree
as follows:

RECITALS

A. This Amendment pertains to that certain Third Amended and Restated Loan
Agreement dated effective as of June 12, 2008, among the Borrower, the Agent and
the Banks, as amended by the First Amendment dated as of October 29, 2008, the
Second Amendment dated as of November 12, 2008, and the Third Amendment dated as
of February 26, 2009 (but effective as of December 31, 2008) (as amended, the
“Loan Agreement”). As used in this Amendment, capitalized terms used herein
without definition herein shall have the meanings provided in the Loan
Agreement.

B. The Borrower, the Agent and the Banks desire to amend the Loan Agreement to
modify the interest rate provisions and to modify the definition of “Percentage
Outstanding”, to add a financial covenant pertaining to the Borrower’s Total
Debt to EBITDA, to reflect the joinder of Bank of America, N.A. as a Bank, and
to provide for other matters pertinent to the Loan.

AGREEMENT

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and the loans and extensions of credit heretofore, now or hereafter made to the
Borrower by the Banks, the parties hereto hereby agree as follows:

ARTICLE 1.

AMENDMENT AND AGREEMENT

1.1 The Borrower, the Agent and the Banks hereby agree that, upon the
effectiveness of this Amendment, the Borrowing Base on such date shall be one
hundred seventy-five million ($175,000,000.00) dollars, and at this time there
is no Periodic Reduction in effect, all subject to future change in accordance
with the terms of the Loan Agreement.

        1.2 Upon satisfaction of each of the conditions set forth in paragraph
3.5, this Amendment shall amend and restate Schedule 1 to the Loan Agreement, at
which time the Borrower, the Agent and the Banks hereby agree that the
Commitment of each Bank shall be as



--------------------------------------------------------------------------------

set forth in this attached substitute Schedule 1. Upon such effectiveness, each
of the Banks listed on Schedule 2 attached to this Amendment (being each of the
Banks other than Bank of America) (collectively, the “Assigning Banks”) shall be
deemed to have sold and assigned, without recourse, separately and severally, to
Bank of America, N.A. the respective percentage interest of its Commitment and
the outstanding balance of its Loan, and such assignee Bank of America shall be
deemed to have purchased and assumed, without recourse, from each Assigning
Bank, such respective percentage of such Assigning Bank’s Commitment and portion
of the Loan, such that each Assigning Bank’s Commitment is reduced by the
portion set forth on Schedule 2 and Bank of America’s Commitment is added to be
in the amount set forth on Schedule 1 attached to this Amendment, in each case
on the terms and conditions set forth in Exhibit B (Form of Assignment and
Acceptance) to the Loan Agreement. The foregoing assignments shall be effective
on the same terms and conditions as if each Assigning Bank, as assignor, and
Bank of America, as assignee, had executed such an Assignment and Acceptance to
effectuate the transfers set forth in this paragraph.

1.3 Section 1.2 of the Loan Agreement is amended to amend the definition of
“Borrowing Base”, and further Subsection 5.2(c) of the Loan Agreement also is
amended, together to provide that, notwithstanding any other provision of said
definition or Subsection or of the Loan Agreement to the contrary, the next
semi-annual engineering report of the Borrower shall be delivered no later than
August 15, 2009 (instead of September 1), and the effective date of the next
scheduled redetermination of the Borrowing Base in 2009 shall be September 1,
2009 (instead of October 1).

1.4 Section 1.2 of the Loan Agreement is amended to amend and restate in its
entirety the definition of “Base Rate”, such restated definition to read in its
entirety as follows:

“Base Rate” shall mean, for any day, an interest rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day plus the Applicable Prime
Rate Margin (as defined below) in effect on such day, (b) the Federal Funds Rate
in effect on such day plus one-half of one percent (0.5%) plus the Applicable
LIBO Rate Margin in effect on such day, and (c) the LIBO Rate on such day for a
one month Interest Period commencing on such day (or if such day is not a
Business Day, the immediately preceding Business Day), provided that if during
any calendar month the Base Rate becomes determined under either clause (b) or
clause (c) above, then (notwithstanding any language in Section 2.1(b) to the
contrary) the Base Rate for the remainder of that calendar month shall continue
to be determined using solely that clause until the first Business Day of the
next calendar month. For the avoidance of doubt, for purposes of this
definition, LIBO Rate for any day shall be determined in accordance with the
definition thereof but using the rate per annum as determined by the Agent on
such day using the referenced information page’s information appearing on such
day and time. Without notice to the Borrower or any other Person, the Base Rate
shall change automatically from time to time as and in the amount by which the
Prime Rate, the Federal Funds

 

-2-



--------------------------------------------------------------------------------

Rate or the LIBO Rate shall fluctuate, subject to the limiting proviso stated
above in this definition, with each such change in the Base Rate to be effective
as of (and including) the date of such change in the Prime Rate, the Federal
Funds Rate or the LIBO Rate, respectively. If, however, the Agent determines on
any day that no LIBO Rate bid rate is quoted to the Agent (or otherwise that
adequate and reasonable methods do not exist for ascertaining the LIBO Rate) for
a one month Interest Period for purposes of determining the interest rate on the
Base Rate Advances on any day, then the Base Rate Advances shall bear interest
at the greater of (x) the Prime Rate in effect on such day plus the Applicable
Prime Rate Margin (as defined below) in effect on such day and (y) the Federal
Funds Rate in effect on such day plus one-half of one percent (0.5%) plus the
Applicable LIBO Rate Margin in effect on such day, until the Agent determines
that LIBO Rate bid rates are being provided. The Base Rate shall remain fixed
for one Business Day, to be adjusted on a daily basis to reflect any changes in
the Prime Rate, the Federal Funds Rate, or the LIBO Rate, as applicable, and
further adjusted on a daily basis to reflect any changes in the Applicable Prime
Rate Margin or the Applicable LIBO Rate Margin, as applicable. The “Applicable
Prime Rate Margin” shall mean, on any day, the following per annum interest rate
from time to time, determined on each Business Day based on the Percentage
Outstanding on such day, in accordance with the following schedule:

 

Percentage Outstanding

  

Applicable Prime

Rate Margin

0 to 35%

   1.00%

above 35% to 65%

   1.00%

above 65% to 80%

   1.00%

above 80%

   2.00%

Changes to the Applicable Prime Rate Margin shall become effective on the
Business Day on which a change occurs in the Percentage Outstanding that results
in a shift between which of the above schedule lines is in effect.

1.5 Section 1.2 of the Loan Agreement is amended to amend the definition of
“LIBO Rate” by amending and restating the definition of “Applicable LIBO Rate
Margin” contained therein, including without limitation the schedule specified
in said definition as part of the meaning of the “Applicable LIBO Rate Margin”,
said amended and restated text and schedule to read in its entirety as follows:

 

-3-



--------------------------------------------------------------------------------

The “Applicable LIBO Rate Margin” shall mean, on any day, the following per
annum interest rate from time to time, determined on each Business Day by
reference to the Percentage Outstanding on such day in accordance with the
following schedule:

 

Percentage Outstanding

  

Applicable LIBO

Rate Margin

0 to 35%

   2.75%

above 35% to 65%

   3.00%

above 65% to 80%

   3.25%

above 80%

   4.25%

For each separate LIBO Rate tranche, the Applicable LIBO Rate Margin shall be
initially set by reference to the Percentage Outstanding on the first day of
that tranche’s LIBO Rate Interest Period. Changes in the Applicable LIBO Rate
Margin shall become effective on the Business Day on which a change occurs in
the Percentage Outstanding that results in a shift between which of the above
schedule lines is in effect.

Furthermore, the following two sentences are deleted from the definitions of
Applicable LIBO Rate Margin and LIBO Rate:

The Applicable LIBO Rate Margin shall remain fixed during each fiscal quarter of
the Borrower’s fiscal year, determined on the first day of each fiscal quarter
depending upon the Percentage Outstanding for the immediately prior quarter.
(During the first partial quarter of this Agreement, commencing on the Closing
Date, the Applicable LIBO Rate Margin shall be set using the Percentage
Outstanding under the Prior Loan Agreement for the period from April 1, 2008,
through the Closing Date.)

Furthermore, the following sentence in the definition of LIBO Rate:

The LIBO Rate shall remain fixed for the duration of the LIBO Rate Interest
Period selected.

is amended and restated to read in its entirety as follows:

The Reserve Adjusted LIBO Rate for each separate LIBO Rate tranche shall remain
fixed for the duration of that tranche’s LIBO Rate Interest Period.

 

-4-



--------------------------------------------------------------------------------

1.6 Section 1.2 of the Loan Agreement is amended to amend and restate in its
entirety the definition of “Percentage Outstanding”, such restated definition to
read in its entirety as follows:

“Percentage Outstanding” shall mean, for any day, the fraction (expressed as a
percentage) obtained by dividing (x) the current unpaid and outstanding
aggregate principal balance of the Advances under the Notes plus the undisbursed
amount of all standby letters of credit, on such day by (y) the current
Commitment Limit on such day.

1.7 Subsection 2.1(b) of the Loan Agreement is amended to amend and restate the
first sentence thereof, said amended and restated first sentence to read in its
entirety as follows:

The interest rate applicable to each Loan Advance beginning on the date such
Advance is made shall be either (i) the Base Rate, adjusted daily, or (ii) the
LIBO Rate, adjusted daily, selected at the Borrower’s option by written notice
to Agent in accordance with the terms hereof, but in no event shall the interest
rate applicable to any Loan Advance exceed the Maximum Rate.

1.8 Subsection 2.5(b) of the Loan Agreement is amended to change the amount used
to calculate the unused facility fee from one-quarter of one percent (0.25%) per
annum to be one-half of one percent (0.50%) per annum.

1.9 Section 5.15 of the Loan Agreement is amended to add a new Subsection
5.15(e), said new Subsection to read in its entirety as follows:

(e) Total Debt to EBITDA. The Borrower shall not permit, at any time, the ratio
of Total Debt to EBITDA for the twelve (12) months most recently ended to be
greater than 4.00 to 1.00. For the avoidance of doubt, in calculating EBITDA for
purposes of this financial covenant in this Subsection 5.15(e), the defined term
“EBITDA” shall be amended (1) to change the reference to “each period of four
preceding fiscal quarters” to be instead “for each period of the twelve months
most recently ended”, and (2) to add in clause (v) thereof the phrase “and shall
include all imputed interest in respect of Off Balance Sheet Liabilities”.

1.10 Subsection 5.15(d) of the Loan Agreement is amended to add the following
phrase at the end of the second sentence thereof: “and the financial covenant in
Subsection 5.15(e)”.

1.11 Subsection 5.2(m) of the Loan Agreement is amended to amend and restate in
its entirety such subsection, such restated subsection to read in its entirety
as follows:

(m) EBITDA Monthly Certificate – as soon as available and in any event within 45
days after the end of each month in each fiscal

 

-5-



--------------------------------------------------------------------------------

year, a certificate setting forth covenant calculations demonstrating compliance
with the Total Debt to EBITDA ratio under Subsection 5.15(e).

1.12 Section 1.2 of the Loan Agreement is amended to add new definitions of
“Consolidated”, “Off Balance Sheet Liabilities”, “Swap Termination Value”,
“Synthetic Lease” and “Total Debt”, each in its proper alphabetical place, each
to read in its respective entirety as follows:

“Consolidated” refers to the consolidation of any Person, in accordance with
generally accepted accounting principles (as provided in Section 1.3), with its
properly consolidated Subsidiaries.

“Off Balance Sheet Liabilities” of a Person shall mean (i) any purchase
obligation or liability of such Person or any of its Subsidiaries with respect
to receivables sold by such Person or any of its Subsidiaries, (b) any liability
of such Person or any of its Subsidiaries under any sale and leaseback
transactions which do not create a liability on the Consolidated balance sheet
of such Person, (c) any liability of such Person or any of its Subsidiaries
under any financing lease or Synthetic Lease transaction, or (d) any obligations
of such Person or any of its Subsidiaries arising with respect to any other
off-balance sheet financing product.

“Swap Termination Value” means, in respect of any transaction under any Hedge
Agreement, after taking into account the effect of any legally enforceable
netting agreement relating to such transaction, for any date on or after the
date such transaction has been closed out and termination value(s) determined in
accordance therewith, such termination value.

“Synthetic Lease” means, for any Person, at any time, any lease (including
leases that may be terminated by the lessee at any time) of any property
(i) that is accounted for as an operating lease and (ii) in respect of which the
lessee retains or obtains ownership of the property so leased for U.S. federal
income tax purposes, other than any such lease under which such Person is the
lessor.

“Total Debt” shall mean the Consolidated Debt of the Borrower and its
Subsidiaries and the liquidation preference of all Qualified Redeemable
Preferred Equity except the Series B Cumulative Preferred Stock, $0.001 par
value, issued by the Borrower. For purposes of this definition only (and its use
in Subsection 5.15(e)), the defined term “Debt” shall be modified as follows:
(1) by adding to clause (vi) the additional phrase “and all obligations which
would appear on such Company’s balance sheet in respect

 

-6-



--------------------------------------------------------------------------------

of Synthetic Leases assuming such Synthetic Leases were accounted for as capital
leases; (2) clause (vii) shall be disregarded and not counted; and (3) clause
(viii) “Hedging Obligations” shall be deleted and replaced in its entirety with
the substitute clause “(viii) the aggregate Swap Termination Value of all
transactions under Hedge Agreements by such Company”.

1.13 Section 1.2 of the Loan Agreement is amended to amend the definition of
“Permitted Commodity Hedge” to amend the percentage stated in clauses 3(x) and
3(y), changing such percentage from eighty (80%) percent to be eighty-five
(85%) percent.

1.14 The Borrower shall pay to the Agent (i) for disbursement solely to Bank of
America, an upfront commitment / origination fee equal to one percent (1.00%) on
the $25,000,000.00 portion of the Borrowing Base which is being reallocated to
such Bank, being $250,000.00, and (ii) for disbursement pro rata to the Banks
(on the basis of each Bank’s portion of the Borrowing Base), an amendment/work
fee equal to three quarters of one percent (0.75%) on the portion of the new
Borrowing Base allocated to such Bank, including Capital One as a Bank and Bank
of America (equal to a total for all Banks of $1,312,500.00, being 0.75% of
$175,000,000.00). Additionally, the Borrower shall pay to the Agent, for its own
account, such fees as are agreed to in a separate agreement between the Borrower
and the Agent with respect to the Agent’s services provided in connection
herewith.

1.15 The Borrower agrees to deliver to the Agent and the Banks the following
items and information:

(i) The Borrower’s first quarter 2009 Form 10-Q, as soon as complete and final;

(ii) A cash budget which provides a monthly sources and uses of cash and
covenant projections by month for 2009 and for the year 2010; and

(iii) The Borrower’s certification that it is in full compliance with all
covenants under the Loan Agreement, the Convertible Debt, the Qualified
Subordinated Debt, and the Qualified Redeemable Preferred Equity. In addition,
the Borrower’s certification that the Borrower’s execution, delivery and
performance of this Fourth Amendment will not violate or result in a default
under any contract or agreement to which the Borrower is a party or by which the
Borrower or its assets is bound, nor give rise to a right thereunder to require
any payment to be made by the Borrower, and will not result in the creation or
imposition of any Lien on any asset of the Borrower (other than Liens under the
Loan Agreement as amended by this Amendment).

 

-7-



--------------------------------------------------------------------------------

The Agent and the Banks acknowledge prior receipt of items (i) and (ii) above.

1.16 The Borrower agrees to promptly execute and deliver to the Agent on or
before June 30, 2009, a Supplement to its Texas Deed of Trust and/or a
Supplement to its Louisiana Mortgage, granted a first priority mortgage,
security interest and assignment of production in all of the Borrower’s
interests in any new oil and gas properties in the State of Texas or the State
of Louisiana not previously mortgaged to the Agent and the Banks, together with
UCC Financing Statements pertaining thereto, in form and substance satisfactory
to the Agent and Agent’s counsel. Additionally, the Borrower will furnish the
Agent no later than August 31, 2009, with title opinions and title opinion
updates covering the Borrower’s interests in material properties in the
Borrowing Base (including without limitation material additional properties
covered by the Supplement(s) delivered pursuant to the preceding sentence) not
previously covered by title opinions delivered to the Agent, in each case in
form, scope and substance satisfactory to the Agent and Agent’s counsel, and
indicating that Borrower has good and marketable title to the interests in such
properties, subject to no Liens other than the Collateral Documents and those
accepted by the Agent in writing.

1.17 Section 6.12 of the Loan Agreement is amended to delete the words “and
President” in the fourth line of said Section.

1.18 Section 10.4 of the Loan Agreement is amended to amend and restate clause
(ix), said restated clause (ix) to read in its entirety as follows:

(ix) change any provisions hereof in a manner that would alter the pro rata
sharing of payments required under this Agreement, including without limitation
as required by Section 2.9, Section 2.10, Section 3.4 and Section 9.1.

ARTICLE 2.

ACKNOWLEDGMENT OF COLLATERAL

2.1 The Borrower hereby specifically reaffirms all of the Collateral Documents.
The Borrower hereby confirms and agrees that the Collateral Documents secure the
Loan Agreement as amended by this Amendment.

ARTICLE 3.

MISCELLANEOUS

3.1 The Borrower represents and warrants to the Agent and the Banks (which
representations and warranties will survive the execution of this Amendment)
that (i) all representations and warranties contained in the Loan Agreement and
the Collateral Documents are true and correct on and as of the date hereof as
though made on and as of such date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct on and as of
such earlier date, (ii) no event has occurred and is continuing as of the date
hereof which constitutes a Default or Event of Default, (iii) there has not
occurred any material adverse change in the Collateral or other assets,
liabilities, financial condition, business operations, affairs or circumstances
of the Borrower and the Subsidiaries taken as a whole or any other facts,

 

-8-



--------------------------------------------------------------------------------

circumstances or conditions (financial or otherwise) upon which a Bank has
relied or utilized in making its decision to enter into this Amendment, and
(iv) there is no defense, offset, compensation, counterclaim or reconventional
demand with respect to amounts due under, or performance of, the terms of the
Notes and the Loan Agreement. To the extent any such defense, offset,
compensation, counterclaim or reconventional demand or other causes of action by
the Borrower against the Agent or any Bank might exist, whether known or
unknown, such items are hereby waived by the Borrower.

3.2 Except as expressly modified by this Amendment, all terms and provisions of
the Loan Agreement are hereby ratified and confirmed and shall be and shall
remain in full force and effect, enforceable in accordance with its terms.

3.3 The Borrower agrees to pay on demand all costs and expenses of the Agent and
the Banks in connection with the preparation, reproduction, execution and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder (including the reasonable fees and expenses of counsel for
the Agent). In addition, Borrower shall pay any and all stamp or other taxes,
recordation fees and other fees payable in connection with the execution,
delivery, filing or recording of this Amendment and the other instruments and
documents to be delivered hereunder and agrees to hold Agent and the Banks
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission in paying such taxes or fees.

3.4 This Amendment may be executed in multiple separate counterparts, and it
shall not be necessary that the signatures of all parties hereto be contained on
any one counterpart hereof; each party’s signature may appear on a separate
counterpart but all such counterparts taken together shall constitute one and
the same instrument. The parties specifically confirm their intent to be bound
by delivery of such signed counterparts by telecopier or pdf email.

3.5 The provisions of this Amendment shall become effective if and when, and
only when, (i) each and every representation and warranty of Borrower contained
in this Amendment is true, complete and accurate, (ii) no event exists which
constitutes a Default, (iii) the receipt by the Agent of:

(u) a duly executed counterpart of this Amendment,

(w) duly executed restated Notes issued to each of the Banks, reflecting the
transfer of interests in the Loan described in paragraph 1.2 of this Amendment,

(x) a certificate of the secretary of the Borrower setting forth resolutions of
its board of directors in form and substance satisfactory to the Agent and
Agent’s counsel with respect to the authorization of this Amendment,

(y) a Legal Opinion from the Borrower’s counsel (Crowe & Dunlevy), in form,
scope and substance satisfactory to the Agent and Agent’s counsel, and

 

-9-



--------------------------------------------------------------------------------

(z) a certificate of the chief financial officer of the Borrower setting forth
the certifications required by paragraph 1.15(iii) above, and

(iv) the fees payable under paragraph 1.14 above. The Borrower hereby certifies
by execution of this Amendment that the foregoing conditions (i) and (ii) are
satisfied and true and correct.

3.6 Notwithstanding that such consent is not required under the Guaranty
Agreements or the other Collateral Documents, Endeavor and Diamond each consents
to the execution and delivery of this Amendment by the parties hereto. As a
material inducement to the Agent and the Banks to amend the Loan Agreement as
set forth herein, Endeavor and Diamond each (i) acknowledges and confirms the
continuing existence, validity and effectiveness of its respective Guaranty
Agreement and each of the other Collateral Documents to which it is a party and
(ii) agrees that the execution, delivery and performance of this Amendment shall
not in any way release, diminish, impair, reduce or otherwise affect its
obligations thereunder.

(Remainder of this Page Intentionally Left Blank; Signature Page Follows)

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

BORROWER:

  GMX RESOURCES INC.   By:   /s/ James A. Merrill   Name:   James A. Merrill  
Title:   Chief Financial Officer and Treasurer

AGENT:

  CAPITAL ONE, NATIONAL ASSOCIATION   By:   /s/ Eric Broussard   Name:   Eric
Broussard   Title:   Senior Vice President

BANKS:

  CAPITAL ONE, NATIONAL ASSOCIATION, as a Bank   By:   /s/ Eric Broussard  
Name:   Eric Broussard   Title:   Senior Vice President   BNP PARIBAS   By:  
/s/ Edward Pak   Name:   Edward Pak   Title:   Vice President   and     By:  
/s/ Polly Schott   Name:   Polly Schott   Title:   Director

 

-11-



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO RESTATED LOAN AGREEMENT]

 

BANK OF AMERICA, N.A. By:   /s/ Stephen J. Hoffman Name:   Stephen J. Hoffman
Title:   Managing Director COMPASS BANK By:   /s/ Kathleen J. Bowen Name:  
Kathleen J. Bowen Title:   Senior Vice President FORTIS CAPITAL CORP. By:   /s/
Scott Myatt Name:   Scott Myatt Title:   Vice President and   By:   /s/ Darrell
Holley Name:   Darrell Holley Title:   Managing Director

UNION BANK, N.A.

(f.k.a. Union Bank of California, N.A.)

By:   /s/ M. Jarrod Bourgeois Name:   M. Jarrod Bourgeois Title:   Vice
President

 

-12-



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOURTH AMENDMENT TO RESTATED LOAN AGREEMENT]

AGREED TO AND ACKNOWLEDGED by the undersigned for the purposes set forth in
paragraph 3.6.

 

ENDEAVOR PIPELINE INC. By:   /s/ Keith Leffel Name:   Keith Leffel Title:  
President DIAMOND BLUE DRILLING CO. By:   /s/ Richard Hart Name:   Richard
(Rick) Hart Title:   President

 

-13-



--------------------------------------------------------------------------------

SCHEDULE 1 COMMITMENTS OF THE BANKS

Effective Upon Fourth Amendment’s Effectiveness

 

Name and Address of Bank    Commitment of Bank

1.    

   Capital One, National Association    $ 64,285,714.29    5718 Westheimer,
Suite 600       Houston, Texas 77057       Attention: Eric Broussard      
Facsimile Number: (713) 435-5106       Telephone Number: (713) 435-5278   

2.

   Union Bank, N.A.    $ 50,000,000.00    500 North Akard, Suite 4200      
Dallas, Texas 75201       Attention: Jarrod Bourgeois       Facsimile Number:
(214) 922-4209       Telephone Number: (214) 922-4200   

3.

   BNP Paribas    $ 32,857,142.86    1200 Smith Street, Suite 3100      
Houston, Texas 77002       Attention: Edward Pak       Facsimile Number: (713)
659-6915       Telephone Number: (713) 982-1110   

4.

   Compass Bank    $ 37,142,857.14    24 Greenway Plaza, Suite 1400A      
Houston, Texas 77046       Attention: Kathleen J. Bowen       Facsimile Number:
(713) 968-8292       Telephone Number: (713) 968-8273   

5.

   Fortis Capital Corp.    $ 30,000,000.00    15455 N. Dallas Parkway, Suite
1400       Addison, Texas 75001       Attention: C. Scott Myatt       Facsimile
Number: (214) 754-5982       Telephone Number: (214) 866-2522   

6.

   Bank of America, N.A.    $ 35,714,285.71    100 Federal Street      
MA5-100-09-01       Boston, MA 02121       Facsimile Number: (617) 434-3652   
   Telephone Number: (617) 434-4874          $ 250,000,000.00



--------------------------------------------------------------------------------

SCHEDULE 2

PORTION OF COMMITMENTS TRANSFERRED TO BANK OF AMERICA, N.A.

 

Assigning Bank

   Transferred Portion of
Commitment/Note Amount

Capital One

   $ 10,345,864.66

Union Bank, N.A.

   $ 7,000,000.00

BNP Paribas

   $ 6,932,330.81

Compass Bank

   $ 5,436,090.24

Fortis Capital Corp.

   $ 6,000,000.00

Total

   $ 35,714,285.71